Citation Nr: 1744466	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  16-46 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for squamous cell carcinoma of the base of the tongue and residuals, to include as related to contaminated water from Camp Lejeune.

2. Entitlement to service connection for cancer of the throat and residuals, to include as related to contaminated water from Camp Lejeune.

3. Entitlement to service connection for metastatic lymphadenopathy (lymph nodes) and residuals, to include as related to contaminated water form Camp Lejeune.

4. Entitlement to service connection for a low back disability.

5. Entitlement to service connection for chronic depressive disorder.

6. Entitlement to service connection for bipolar disorder.

7. Entitlement to service connection for headaches.

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that the Veteran has various other issues that he has appealed to the Board.  Those issues are not currently ripe for appellate adjudication, have been certified separately, and will be addressed at a later date.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bipolar disorder and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows that the Veteran's squamous cell carcinoma of the base of the tongue/throat is related to water contaminants he was exposed to at Camp Lejeune.

2. The evidence shows the metastatic lymphadenopathy was metastasis of the squamous cell carcinoma of the base of the tongue.

3. The evidence shows that the Veteran's depression is proximately due to or the result of his service-connected cancer and related treatment.

4. The evidence shows the Veteran's lumbosacral joint disease/osteoarthritis is related to parachute jumps in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for squamous cell carcinoma of the base of the tongue/throat and residual effects have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2016).

2. The criteria for service connection for metastatic lymphadenopathy and residual effects have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

3. The criteria for service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).

4. The criteria for service connection for lumbar osteoarthritis have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties
      
VA is required to provide claimants with notice and assistance in substantiating a claim.  38 C.F.R. § 3.159.  As the Board herein grants service connection for cancer, depression, and lumbar osteoarthritis and remands the claims for service connection of bipolar disorder and headaches, the Veteran could not be prejudiced by this action and further discussion of VA's procedural duties is unnecessary.  


II. Service connection

The Veteran asserts that he developed cancer because of exposure to water contaminants at Camp Lejeune.  He further asserts that his depressive disorder began in service and was worsened by his cancer.  Finally, he contends that his back disability is due to trauma from jumps as a paratrooper.  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Additionally, Veterans, reservists, or members of the National Guard who served no less than 30 days at Camp Lejeune during the period from August 1, 1953 to December 31, 1987 shall be presumed to be exposed to contaminated drinking water.  38 C.F.R. § 3.307(a)(7).  Service connection can be established for certain diseases enumerated in 38 C.F.R. § 3.309(f) as caused by said contaminated water, even if there is no evidence of the disease in service.  Id.  The presumptive diseases are kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer.  38 C.F.R. § 3.309(f).  

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).
 
The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran, his wife, and in-laws are competent to report symptoms and experiences observable by their senses but not to diagnose a mental health disability or determine its cause as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their statements credible as they are detailed and consistent.

Cancer

The Board has reviewed the evidence and finds that the criteria for service connection for squamous cell carcinoma of the base of the tongue/throat, metastatic lymphadenopathy, and any residual effects have been met.  See 38 C.F.R. §§ 3.303, 3.307(a)(7).

The evidence shows that the Veteran was diagnosed with squamous cell carcinoma of the base of the tongue in January 2014.  In his March 2014 opinion, Dr. MS wrote that his cancer metastasized to his lymph nodes.  The Veteran experiences current residual effects of these cancers to include, difficulty swallowing and loss of taste.  See March 2014 DBQs.

The Veteran asserts that he developed these cancers because he was exposed to contaminated water while stationed at Camp Lejeune.  His military personnel records show he was stationed at Camp Lejeune in 1986 and 1987.  Therefore, he is presumed to have been exposed to the contaminated water.  38 C.F.R. § 3.307(a)(7).  Cancer of the tongue is not a disease legally presumed service-connected to the Camp Lejeune water contamination.  38 C.F.R. § 3.309(f).  Nevertheless, the Court has held that when service connection cannot be granted on a presumptive basis, VA should still determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

On the question of causation, the record contains multiple medical opinions.  The October 2014 VA examiner, Dr. SRD wrote that the squamous cell carcinoma of the base of the tongue/throat metastatic to the lymph nodes was less likely than not caused by or the result of the Veteran's exposure to Camp Lejeune contaminated water.  Dr. SRD explained that head and neck cancers account for more than 550,000 cases annually worldwide and the primary risk factors include tobacco use, alcohol consumption, human papillomavirus (HPV) infection, and Epstein-Barr virus (EBV) infection.  The Veteran's cancer was positive for HPV infection and squamous cell cancer of the head and neck is not associated with the contaminants found in the drinking water at Camp Lejeune.

Dr. CNB disagreed.  In May 2015, he opined with a 90 percent level of probability that the Veteran's squamous cell carcinoma problems were due to his service.  
Dr. CNB explained that the Veteran is presumed to be exposed to the contaminated water, which contained trichloroethylene (TCE).  Based on the review of 80 published articles, TCE is a well-known carcinogen that can increase the risk of esophagus cancer by 130 percent.  The records do not support another more plausible etiology for the Veteran's cancer.  In January 2016, the VA examiner reviewed Dr. CNB's opinion and continued the conclusion that the Veteran's cancer was more likely due to HPV and less likely due to contaminated water.      

In June 2017, Dr. DA provided a third opinion.  Dr. DA opined it is more likely than not that the Veteran's oral pharyngeal squamous cell carcinoma is due to exposure to contaminated water at Camp Lejeune. He cited studies that found TCE exposure associated with excess risk of kidney, liver, lymphohematopoietic, cervical, prostate cancer, head and neck cancer, and increased risk of buccal and pharyngeal cancers.  Dr. DA explained that the medical literature supports the opinion that the Veteran's oral pharyngeal squamous cell carcinoma is due to exposure to contaminated water at Camp Lejeune.  

The opinions of the VA examiner and Dr. CNB are conflicting with both finding a medically reasoned etiology for the Veteran's cancer.  Dr. DA provides an additional opinion in favor of the Veteran's claim.  The Board finds Dr. DA's opinion particularly compelling because he discussed the related medical literature in detail as it applied to the Veteran's case.  The opinions of Dr. DA and Dr. CNB outweigh the VA examiner's negative opinion.  As such, the Board finds that the Veteran's squamous cell carcinoma of the base of the tongue/throat is related to water contaminants he was exposed to at Camp Lejeune on a direct, facts found, basis.  As such, all three elements for service connection have been established by the competent and probative evidence; therefore, service connection for squamous cell carcinoma of the base of the tongue/throat, metastatic lymphadenopathy, and residual effects is warranted.  See 38 C.F.R. § 3.303.

The Board notes that the Veteran raised an alternate theory of entitlement: his cancer developed untreated and metastasized because VA failed to see and treat him seen quickly enough.  As the Board has granted service connection for his cancer on a direct basis, consideration of entitlement to benefits under 38 U.S.C.A § 1151 is moot, as it is a lesser benefit award.

Depression

The Board has reviewed the evidence and finds that the criteria for service connection for depressive disorder have been met.  See 38 C.F.R. §§ 3.303, 3.310.

The evidence shows a current mental health disability but not at the time of service.  Dr. CNB diagnosed the Veteran with major depressive disorder.  VA records also show treatment for depression in 2014, 2015, and 2016.  The Veteran's wife and in-laws wrote that before service he was happy and motivated but toward the end of his service, he experienced a change and exhibited progressively worse depression symptoms.  The Veteran's March 1989 separation examination was normal for mental health.  Although the lay statements suggest a change in mental health before and after service, service treatment records and VA treatment records are silent for mental health problems until 2014.    

In his March 2014 evaluation, Dr. MS wrote that the Veteran was depressed from his cancer and treatment.  ALM, PhD opined that the Veteran had depression prior to his cancer and his psychological state was more likely than not worsened as he attempted to cope with his physical illness.

The Board finds insufficient evidence of mental health problems in service to established the second element of service connection.  However, the Veteran is now service-connected for cancer and the diagnosis and treatment for mental health problems is contemporaneous with the diagnosis and treatment for cancer in 2014.  This onset, along with the opinions of Drs. MS and ALM, evidences that the Veteran developed depression as a result of cancer and his subsequent treatment for such cancer.  The Board finds his current depressive disorder is the result of his service-connected squamous cell carcinoma of the base of the tongue/throat with metastatic lymphadenopathy.  38 C.F.R. § 3.310(a).  As such, the Board finds that service connection is warranted for depressive disorder on a secondary basis.   

Low back

First, the evidence shows current lumbosacral joint disease.  Dr. CNB diagnosed lumbosacral sprain/strain, facet joint arthropathy, degenerative disc disease, degenerative scoliosis, degenerative spondylolisthesis, and intervertebral disc syndrome.  Dr. DA diagnosed lumbar osteoarthritis.  Next, the evidence shows a military activities that posed potential trauma to the Veteran's back.  His service personnel records show that the Veteran was trained as a parachutist.  In the May 2015 evaluation, the Veteran reported completing five parachute jumps.  Based on the foregoing evidence, the Board finds that the evidence establishes a current disability and an in-service incurrence/injury.

In his May 2015 opinion, Dr. CNB wrote that the Veteran's current joint disease is most likely secondary to physical stress in service and chemotherapy.  He noted that the Veteran was jump qualified with five jumps, injured his back, and reported having pain since service.  Dr. CNB further explained that his Cisplatin (chemotherapy) treatment also likely caused damages to articular cartilage and worsened joint disease.  As discussed above, the Veteran is now service-connected for his head and neck cancer, which includes the effects of chemotherapy treatment.  In June 2017, Dr. DA opined that the Veteran's lumbar osteoarthritis is more likely than not due to injuries incurred during his service as a paratrooper.  Dr. DA cited and discussed several sources of medical research that showed paratroopers are especially susceptible to osteoarthritis after discharge from service and osteoarthritis may manifest itself many years after the initial injury. 

The Board finds the opinions of Drs. CNB and DA highly probative and deserving of weight as they are supported by the service evidence of parachute training and provide explaination for the conclusions reached.  Given these positive opinions, the Board concludes that the third element of service connection, nexus, has been established.  As all three element of service connection have been established, the Board finds service connection for the Veteran's current lumbosacral joint disease/osteoarthritis is warranted.  38 C.F.R. § 3.303. 


ORDER

Service connection for squamous cell carcinoma of the base of the tongue/throat and residual effects is granted.

Service connection for metastatic lymphadenopathy and residual effects is granted.

Service connection for depressive disorder is granted.

Service connection for lumbar osteoarthritis is granted.


REMAND

Additional development is needed for the headache and bipolar claims.  In his May 2015 opinion, Dr. CNB wrote that the Veteran had brain damage, equivalent to traumatic brain injury, secondary to the chemotherapy and radiation treatment for his cancer; symptoms of this brain damage include headaches.  There is no definitive diagnosis of a headache condition in Dr. CNB's evaluation and it is unclear whether the Veteran has a chronic disability or experienced headaches during treatment only.  Additionally, service treatment records show sinus-related headaches in June 1988 and February 1989 and a jaw injury from a reported fight in April 1986.  The Board finds that currently there is insufficient competent medical evidence of record to adjudicate these issues.  As such, an examination and medical opinion are needed to address the Veteran's headache claim.

Regarding bipolar disorder, Dr. CNB and the Veteran's family members reported that his mental health symptoms developed at the end of and after service.  There is no record of treatment for or complaints of mental health problems in service or until 2014.  Instead, VA treatment records diagnosed bipolar disorder with the Veteran's cancer.  See LCM 1/19/16 CAPRI, 4/14 pg. 8.  In a June 2017 opinion, ALM, PhD wrote that the Veteran's bipolar disorder is more likely than not related to his exposure to contaminated water at Camp Lejeune.  The Board questions the value and weight of ALM's opinion in this regard because the research conducted for the legislation of the Camp Lejeune Act identified diseases, such as cancer and other physical ailments, but not mental health problems as being associated with the contaminated water.  ALM cited literature that showed TCE exposure could cause anomalies such as depression; she did not cite literature that showed a correlation to bipolar disorder.  Moreover, in January 2014 treatment, the Veteran mentioned that his daughter also had bipolar disorder, which suggests a familial or genetic cause.  See LCM 1/19/16 CAPRI pg. 529.  

ALM also wrote that the Veteran's cancer would have aggravated his bipolar disorder.  As noted above, bipolar disorder was diagnosed after cancer treatment began so the timing for aggravation does not fit based on the current evidence of record.  

In light of the uncertainties noted above, the Board finds that remand for an opinion is needed to address the contentions of causation from service and causation or aggravation from service-connected cancer.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Then, schedule the Veteran for an examination and medical opinion for his headache claim.  The examiner should review the claims file and provide an opinion on the following:

a. Does the Veteran have a headache disorder?

b. If so, is the Veteran's headache disability at least as likely as not related to his service?

c. Is the Veteran's headache disability at least as likely as not caused by his service-connected cancer and treatment?

d. Was the Veteran's headache disability at least as likely as not aggravated or worsened by his service-connected cancer and treatment?  If aggravation is found, please provide a baseline level of disability prior to aggravation.

Please consider all relevant evidence, including sinus-related headaches in service in June 1988 and February 1989, a jaw injury from a reported fight in April 1986, and the May 2015 opinion by Dr. CNB.  Provide a comprehensive rationale for any conclusions rendered.  If an opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. After completing (1) above, schedule the Veteran for an examination and medical opinion for his bipolar disorder.  The examiner should review the claims file and provide answers to the following:

a. Is the Veteran's diagnosed bipolar disorder at least as likely as not related to his exposure to contaminated water at Camp Lejeune?

b. Is the Veteran's bipolar disorder at least as likely as not caused by his service-connected cancer and treatment?

c. Was the Veteran's bipolar disorder at least as likely as not aggravated or worsened by his service-connected cancer and treatment?  If aggravation is found, please provide a baseline level of disability prior to aggravation.

Please consider all relevant evidence, including the opinion by ALM, PhD, onset of bipolar disorder during cancer treatment, and the report that the Veteran's daughter also has bipolar disorder.  Provide a comprehensive rationale for any conclusions rendered.  If an opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

4. If any issue on appeal remains denied, then furnish the Veteran and his representative a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


